File Nos.: 333-62298, 811-10401 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 TRUST FOR PROFESSIONAL MANAGERS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: [logo] SMEAD VALUE FUND SPECIAL MEETING OF SHAREHOLDERS PLEASE CAST YOUR VOTE NOW! Dear Shareholder: I am writing to ask for your prompt vote regarding a proposal on behalf of the Smead Value Fund, a series of Trust for Professional Managers (the “Trust”).The proposal is to adopt a Rule12b-1 Distribution Plan with a Rule12b-1 fee of 0.25% of the average daily net assets of the Smead Value Fund (the “Fund”).PLEASE NOTE:The adoption of a Rule12b-1 Distribution Plan and related Rule 12b-1 fee will increase the total operating expenses of the Smead Value Fund.Smead Capital Management, Inc., the Fund’s investment adviser, has contractually agreed to waive its management fees and to reimburse expenses at least through January 2, 2011, so that the Fund’s net operating expenses (excluding certain items) do not exceed current net operating expenses of the Fund after contractual fee waivers and expense reimbursements.Thus, while the proposed Rule 12b-1 Distribution Plan provides for a 12b-1 fee to be charged to the Fund, the Fund’s net operating expenses will not increase from their current level at least until January 2, 2011, subject to Board approval.There is no assurance that this expense cap will remain in place beyond January 2, 2011. This proposal has been carefully reviewed by the Trust’s Board of Trustees, who unanimously recommend that you vote FOR the proposal. It is very important that we receive your vote before September 28, 2009.Voting is quick and easy.Everything you need is enclosed.To cast your vote, complete the proxy card(s) enclosed in this package.BE SURE TO SIGN EACH CARD before mailing it in the postage-paid envelope. Sincerely, /s/ Lisa Martin Lisa Martin Chief Operating Officer/ Chief Financial Officer Smead Capital Management, Inc. Important information to help you understand and vote on the proposal: Please read the full text of the enclosed proxy statement.Below is a brief overview of the proposal to be voted upon.Your vote is important. What is this document and why did you send it to me? We are sending this document to you for your use in deciding whether to adopt a Rule12b-1 Distribution Plan (the “Distribution Plan”) with a Rule 12b-1 fee of 0.25% for the Smead Value Fund (the “Fund”), a series of Trust for Professional Managers (the “Trust”), at a special meeting of shareholders of the Fund to be held on September 28, 2009 (the “Special Meeting”).This document includes a Notice of Special Meeting of Shareholders, a Proxy Statement and a form of Proxy. How will my approval of these proposals affect the expenses of the Fund? While the Distribution Plan and related Rule12b-1 fee of 0.25% will increase the Fund’s total operating expenses, the Fund’s investment adviser, Smead Capital Management, Inc. (the “Adviser”), has contractually agreed to waive its management fees and to reimburse expenses at least through January 2, 2011, so that the Fund’s net operating expenses (excluding certain items) do not exceed current net operating expenses of the Fund after contractual fee waivers and expense reimbursements.Thus, while the Distribution Plan provides for a 12b-1 fee to be charged to the Fund, the Fund’s net operating expenses will not increase from their current level at least until January 2, 2011, subject to Board approval.There is no assurance that this expense cap will remain in place beyond January 2, 2011. Has the Trust’s Board of Trustees approved the proposals? Yes.At a meeting of the Board of Trustees of the Trust held on July 28, 2009, the Board of Trustees unanimously approved the Distribution Plan for the Fund and a related Rule12b-1 fee under the Investment Company Act of 1940, as amended (the “1940 Act”).The Distribution Plan is a Distribution Plan that allows the Fund to pay a portion of the costs incurred to distribute the Fund’s shares and to provide services to the Fund’s shareholders.The proposed Rule12b-1 fee, which would be paid to the Fund’s distributor to reimburse it for a portion of the costs it incurs in distributing the Fund’s shares, will be paid at an annual rate of 0.25% of the average daily net assets of the Fund.The Distribution Plan was proposed by the Adviser, and approved by the Board of Trustees.The Board of Trustees believes that there is a reasonable likelihood that the Distribution Plan will benefit the Fund and its shareholders.The Fund needs shareholder approval to implement the Distribution Plan.The Board of Trustees recommends that you also vote to approve the proposal. Who is paying for this proxy mailing and for the other solicitation costs associated with this shareholder meeting? The expenses in connection with preparing the proxy statement and its enclosures and all solicitations will be paid by the Adviser. Who is eligible to vote? Shareholders of record of the Fund as of the close of business on July 31, 2009 (the “Record Date”) are entitled to be present and to vote at the Special Meeting or any adjournment thereof.Shareholders of record of the Fund at the close of business on the Record Date will be entitled to cast one vote for each full share and a fractional vote for each fractional share they hold on each proposal presented at the Special Meeting. What vote is required? Approval of the Distribution Plan and related Rule12b-1 fee of 0.25% requires the vote of the “majority of the outstanding voting securities” of the Fund, as defined in the 1940 Act. How do I vote my shares? Although you may attend the Special Meeting and vote in person, you may also vote your shares by completing and signing the enclosed proxy card(s) and mailing it in the enclosed postage-paid envelope. Please complete, sign and return the enclosed proxy card(s) in the enclosed envelope.No postage is required if mailed in the United States. Q&A 1 SMEAD VALUE FUND (a series of Trust for Professional Managers) 615
